Exhibit 10.1

September 19, 2006

 

Mr. Dale A. Spencer

503 N. Ferndale Road

Wayzata, MN  55391

Dear Dale:

The Board considers the operation of the Company to be of critical importance to
the Parent Company and therefore the establishment and maintenance of a sound
and vital management team of the Company is essential to protecting and
enhancing the best interests of the Parent Company and its stockholders.  In
this connection, the Board recognizes that the possibility of a Change in
Control of the Parent Company may arise and that such possibility and the
uncertainty and questions which such transaction may raise among key management
personnel of the Company and its subsidiaries could result in the departure or
distraction of such management personnel to the detriment of the Parent Company
and its stockholders.

Accordingly, the Board has determined that appropriate actions should be taken
to minimize the risk that Company management will depart prior to a Change in
Control of the Parent Company, thereby leaving the Company without adequate
management personnel during such a critical period, and to reinforce and
encourage the continued attention and dedication of key members of Company’s
management to their assigned duties without distraction in circumstances arising
from the possibility of a Change in Control of the Parent Company.  In
particular, the Board believes it important, should the Parent Company or its
stockholders receive a proposal for transfer of control of the Parent Company
that you be able to continue your management responsibilities without being
influenced by the uncertainties of your own personal situation.

The Board recognizes that continuance of your position as a key consultant to
the Subsidiary and a member of the Board involves a substantial commitment in
terms of your personal life and professional career and the possibility of
foregoing present and future career opportunities, for which the Subsidiary and
the Company receives substantial benefits.  Therefore, to induce you to remain
as a key consultant of the Subsidiary, this Agreement, which has been approved
by the Board, sets forth the benefits which the Company agrees will be provided
to you in the event of a Change in Control of the Parent Company under the
circumstances described below.


1.             DEFINITIONS.  THE FOLLOWING TERMS WILL HAVE THE MEANING SET FORTH
BELOW UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.  TERMS DEFINED ELSEWHERE IN
THIS AGREEMENT WILL HAVE THE SAME MEANING THROUGHOUT THIS AGREEMENT.


--------------------------------------------------------------------------------





(A)           “AFFILIATE” MEANS WITH RESPECT TO ANY PERSON (WITHIN THE MEANING
OF SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED)
SHALL MEAN ANY OTHER PERSON THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH
PERSON.


(B)           “AGREEMENT” MEANS THIS LETTER AGREEMENT AS AMENDED, EXTENDED OR
RENEWED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS.


(C)           “BENEFIT PLAN” MEANS ANY


(I)            EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


(II)           CAFETERIA PLAN DESCRIBED IN CODE SECTION 125;


(III)          PLAN, POLICY OR PRACTICE PROVIDING FOR PAID VACATION, OTHER PAID
TIME OFF OR SHORT- OR LONG-TERM PROFIT SHARING, BONUS OR INCENTIVE PAYMENTS; OR


(IV)          STOCK OPTION, STOCK PURCHASE, RESTRICTED STOCK, PHANTOM STOCK,
STOCK APPRECIATION RIGHT OR OTHER EQUITY-BASED COMPENSATION PLAN THAT IS
SPONSORED, MAINTAINED OR CONTRIBUTED TO BY THE COMPANY FOR THE BENEFIT OF
EMPLOYEES (AND/OR THEIR FAMILIES AND DEPENDENTS) GENERALLY OR YOU (AND/OR YOUR
FAMILY AND DEPENDENTS) IN PARTICULAR, INCLUDING, WITHOUT LIMITATION, ANY OF THE
STOCK INCENTIVE PLANS.


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE PARENT COMPANY.  ON
AND AFTER THE DATE OF A CHANGE IN CONTROL, ANY DUTY OF THE BOARD IN CONNECTION
WITH THIS AGREEMENT IS NONDELEGABLE AND ANY ATTEMPT BY THE BOARD TO DELEGATE ANY
SUCH DUTY IS INEFFECTIVE.


(E)           “CHANGE IN CONTROL”  MEANS ANY OF THE FOLLOWING:  (I) THE SALE,
LEASE, EXCHANGE OR OTHER TRANSFER, DIRECTLY OR INDIRECTLY, OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE PARENT COMPANY, IN ONE TRANSACTION OR IN
A SERIES OF RELATED TRANSACTIONS, TO ANY THIRD PARTY; (II) ANY THIRD PARTY,
OTHER THAN A “BONA FIDE UNDERWRITER,” IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES (X) REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE
PARENT COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS, OR (Y) RESULTING IN SUCH THIRD PARTY BECOMING AN
AFFILIATE OF THE PARENT COMPANY, INCLUDING PURSUANT TO A TRANSACTION DESCRIBED
IN CLAUSE (III) BELOW; (III) THE CONSUMMATION OF ANY TRANSACTION OR SERIES OF
TRANSACTIONS UNDER WHICH THE PARENT COMPANY IS MERGED OR CONSOLIDATED WITH ANY
OTHER COMPANY, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE
STOCKHOLDERS OF THE PARENT COMPANY IMMEDIATELY PRIOR THERETO CONTINUING TO OWN
(EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF
THE SURVIVING ENTITY) MORE THAN 50% OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION; OR (IV) THE CONTINUITY DIRECTORS CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY THE BOARD.  FOR PURPOSES OF THIS SECTION 1(E), A
“CONTINUITY DIRECTOR” MEANS AN INDIVIDUAL WHO, AS OF DATE OF THIS AGREEMENT, IS
A MEMBER OF THE BOARD OF DIRECTORS OF THE PARENT COMPANY, AND ANY OTHER
INDIVIDUAL WHO BECOMES A DIRECTOR SUBSEQUENT TO THE AS OF DATE OF THIS AGREEMENT
WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE PARENT COMPANY’S STOCKHOLDERS,
WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING
THE CONTINUITY DIRECTORS, BUT EXCLUDING FOR THIS PURPOSE ANY INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OR ENTITY OTHER THAN THE BOARD OF

2


--------------------------------------------------------------------------------





DIRECTORS OF THE PARENT COMPANY.  FOR PURPOSES OF THIS SECTION 1(E), A “BONA
FIDE UNDERWRITER” MEANS A THIRD PARTY ENGAGED IN BUSINESS AS AN UNDERWRITER OF
SECURITIES THAT ACQUIRES SECURITIES OF THE PARENT COMPANY THROUGH SUCH THIRD
PARTY’S PARTICIPATION IN GOOD FAITH IN A FIRM COMMITMENT UNDERWRITING UNTIL THE
EXPIRATION OF 40 DAYS AFTER THE DATE OF SUCH ACQUISITION.  FOR THE AVOIDANCE OF
DOUBT, CHANGE IN CONTROL DOES NOT INCLUDE ANY OF THE FOREGOING EVENTS OCCURRING
WITH RESPECT TO THE SUBSIDIARY AND THIS AGREEMENT IS NOT INTENDED TO BE
INTERPRETED TO PROVIDE ANY BENEFITS TO YOU UPON A CHANGE IN CONTROL OF THE
SUBSIDIARY.


(F)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME.


(G)           “COMPANY” MEANS THE PARENT COMPANY, ANY SUCCESSOR AND ANY
AFFILIATE.


(H)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME.


(I)            “PARENT COMPANY” MEANS EV3 INC., A DELAWARE CORPORATION.


(J)            “SUBSIDIARY” MEANS EV3 ENDOVASCULAR, INC.


(K)           “STOCK INCENTIVE PLAN” MEANS (I) THE EV3 LLC 2003 INCENTIVE PLAN,
AS AMENDED, (II) THE EV3 INC. AMENDED AND RESTATED 2005 INCENTIVE STOCK PLAN, OR
(III) ANY SUCCESSOR OR ADDITIONAL STOCK OPTION, STOCK AWARD, OR OTHER INCENTIVE
PLANS OF THE PARENT COMPANY OR SUBSIDIARY.


(L)            “STOCK OPTION AGREEMENTS” MEANS IN ANY OF THE NON-STATUTORY STOCK
OPTION AGREEMENTS, INCENTIVE STOCK OPTIONS AGREEMENTS, RESTRICTED STOCK AWARDS
OR OTHER SIMILAR AGREEMENTS YOU MAY HAVE ENTERED INTO WITH THE COMPANY PURSUANT
TO THE STOCK INCENTIVE PLANS.


(M)          “SUCCESSOR” MEANS ANY THIRD PARTY THAT SUCCEEDS TO, OR HAS THE
ABILITY TO CONTROL (EITHER IMMEDIATELY OR WITH THE PASSAGE OF TIME), THE PARENT
COMPANY’S OR SUBSIDIARY’S, AS APPLICABLE, BUSINESS DIRECTLY, BY MERGER,
CONSOLIDATION OR OTHER FORM OF BUSINESS COMBINATION, OR INDIRECTLY, BY PURCHASE
OF THE PARENT COMPANY’S OUTSTANDING SECURITIES ENTITLING THE HOLDER THEREOF TO
BE ALLOCATED A PORTION OF THE PARENT COMPANY’S NET INCOME, NET LOSS OR
DISTRIBUTIONS OR PURCHASES OF THE SUBSIDIARY’S OUTSTANDING SECURITIES ORDINARILY
HAVING THE RIGHT TO VOTE AT THE ELECTION OF DIRECTORS OR ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS OR OTHERWISE.


(N)           “THIRD PARTY” MEANS ANY PERSON, OTHER THAN THE PARENT COMPANY, ANY
AFFILIATE OF THE PARENT COMPANY, OR ANY BENEFIT PLAN(S) SPONSORED BY THE PARENT
COMPANY OR AN AFFILIATE.


2.             TERM OF AGREEMENT.  THIS AGREEMENT IS EFFECTIVE IMMEDIATELY AND
WILL CONTINUE IN EFFECT ONLY SO LONG AS YOU REMAIN AS EITHER A CONSULTANT TO THE
SUBSIDIARY OR BOARD MEMBER OF THE PARENT COMPANY OR SUBSIDIARY OR, IF LATER,
UNTIL THE DATE ON WHICH THE PARENT COMPANY’S OR SUBSIDIARY’S OBLIGATIONS TO YOU
ARISING UNDER THIS AGREEMENT HAVE BEEN SATISFIED IN FULL.


3.             STOCK OPTION ACCELERATION.  IN THE EVENT OF A CHANGE IN CONTROL,
YOUR THEN UNVESTED, NON-STATUTORY STOCK OPTIONS OR OTHER STOCK AWARDS GRANTED TO
YOU BY THE PARENT COMPANY OR SUBSIDIARY UNDER THE APPLICABLE STOCK OPTION
AGREEMENTS AS OF THE CHANGE IN CONTROL SHALL BECOME FULLY VESTED AND IMMEDIATELY
EXERCISABLE UPON THE CLOSING OF THE CHANGE IN CONTROL.


4.             INDEMNIFICATION.  FOLLOWING A CHANGE IN CONTROL, THE PARENT
COMPANY AND THE SUBSIDIARY SHALL BE JOINTLY AND SEVERALLY RESPONSIBLE FOR
INDEMNIFYING AND ADVANCING EXPENSES TO YOU TO THE FULL EXTENT PERMITTED BY LAW
FOR DAMAGES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, JUDGMENTS,
FINES,

3


--------------------------------------------------------------------------------




penalties, settlements and reasonable fees and expenses of your counsel)
incurred by you as a result of your service to or status as an officer and
employee with the Parent Company or the Subsidiary or any other corporation,
employee benefit plan or other entity with whom you served at the request of the
Parent Company or the Subsidiary prior to the Change in Control, provided that
such damages, costs and expenses did not arise as a result of your gross
negligence or willful misconduct.  The indemnification under this Agreement
shall be in addition to any similar obligation of the Parent Company or the
Subsidiary under any other separate agreement, or under the Parent Company’s or
Subsidiary’s Certificate of Incorporation or Bylaws, or as they be amended from
time to time, provided however, you may only be reimbursed or recover once for
any such damages, costs and expenses, from whatever source.


5.             BINDING AGREEMENT.  THIS AGREEMENT INURES TO THE BENEFIT OF, AND
IS ENFORCEABLE BY, YOU, YOUR PERSONAL AND LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES. IF YOU
DIE AFTER A CHANGE IN CONTROL WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO YOU
UNDER THIS AGREEMENT, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT, WILL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO YOUR
DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE, TO YOUR
ESTATE.


6.             NOTICES.  FOR THE PURPOSES OF THIS AGREEMENT, NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT MUST BE IN WRITING AND WILL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY
UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID AND ADDRESSED TO EACH PARTY’S RESPECTIVE ADDRESS SET FORTH ON THE FIRST
PAGE OF THIS AGREEMENT, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE WITH THESE PROVISIONS, EXCEPT
THAT NOTICE OF CHANGE OF ADDRESS WILL BE EFFECTIVE ONLY UPON RECEIPT.


7.             DISPUTES.  IF YOU SO ELECT, ANY DISPUTE, CONTROVERSY OR CLAIM
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT WILL BE HEARD AND SETTLED
EXCLUSIVELY BY BINDING ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION
ASSOCIATION IN MINNEAPOLIS, MINNESOTA BEFORE A SINGLE ARBITRATOR IN ACCORDANCE
WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION
THEN IN EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT
HAVING JURISDICTION; PROVIDED, THAT YOU MAY SEEK SPECIFIC PERFORMANCE IN A COURT
OF COMPETENT JURISDICTION OF YOUR RIGHT TO RECEIVE BENEFITS UNTIL THE DATE OF
TERMINATION DURING THE PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT.  IF ANY DISPUTE, CONTROVERSY OR CLAIM FOR
DAMAGES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT IS SETTLED BY
ARBITRATION, THE COMPANY AND THE SUBSIDIARY WILL BE JOINTLY AND SEVERALLY
RESPONSIBLE FOR PAYING, OR IF ELECTED BY YOU, REIMBURSING, ALL FEES, COSTS AND
EXPENSES INCURRED BY YOU RELATED TO SUCH ARBITRATION.  IF YOU DO NOT ELECT
ARBITRATION, YOU MAY PURSUE ALL AVAILABLE LEGAL REMEDIES.  THE COMPANY AND THE
SUBSIDIARY WILL BE JOINTLY AND SEVERALLY RESPONSIBLE FOR PAYING, OR IF ELECTED
BY YOU, REIMBURSING YOU FOR, ALL FEES, COSTS AND EXPENSES INCURRED BY YOU IN
CONNECTION WITH ANY ACTUAL, THREATENED OR CONTEMPLATED LITIGATION RELATING TO
THIS AGREEMENT TO WHICH YOU ARE OR REASONABLY EXPECT TO BECOME A PARTY, WHETHER
OR NOT INITIATED BY YOU, IF BUT ONLY IF YOU ARE SUCCESSFUL IN RECOVERING ANY
BENEFIT UNDER THIS AGREEMENT AS A RESULT OF SUCH LEGAL ACTION.  THE PARTIES
AGREE THAT ANY LITIGATION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
MUST BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN THE STATE OF MINNESOTA,
AND BOTH PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF SAID COURTS FOR
THIS PURPOSE AND AGREE NOT TO ASSERT THAT SUCH COURTS ARE AN INCONVENIENT
FORUM.  NEITHER THE PARENT COMPANY NOR THE SUBSIDIARY WILL ASSERT IN ANY DISPUTE
OR CONTROVERSY WITH YOU ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT YOUR
FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES.


8.             RELATED AGREEMENTS.  TO THE EXTENT THAT ANY PROVISION OF ANY
OTHER BENEFIT PLAN OR AGREEMENT BETWEEN THE PARENT COMPANY AND YOU OR THE
SUBSIDIARY AND YOU LIMITS, QUALIFIES OR IS INCONSISTENT WITH ANY PROVISION OF
THIS AGREEMENT, THE PROVISION OF THIS AGREEMENT WILL CONTROL. NOTHING IN THIS
AGREEMENT PREVENTS OR LIMITS YOUR CONTINUING OR FUTURE PARTICIPATION IN, AND
RIGHTS UNDER, ANY BENEFIT PLAN PROVIDED BY THE PARENT COMPANY OR THE SUBSIDIARY
AND FOR WHICH YOU MAY QUALIFY.  AMOUNTS WHICH ARE VESTED

4


--------------------------------------------------------------------------------





BENEFITS OR TO WHICH YOU ARE OTHERWISE ENTITLED UNDER ANY BENEFIT PLAN OR OTHER
AGREEMENT WITH THE PARENT COMPANY OR THE SUBSIDIARY AT OR SUBSEQUENT TO THE DATE
OF TERMINATION WILL BE PAYABLE IN ACCORDANCE WITH THE TERMS THEREOF. 
FURTHERMORE, NOTHING IN THIS AGREEMENT WILL PREVENT THE PARENT COMPANY, THE
SUBSIDIARY OR THE SUCCESSOR TO THE PARENT COMPANY OR THE SUBSIDIARY FROM SEEKING
ENFORCEMENT OF AND DAMAGES ARISING UNDER ANY CONFIDENTIALITY, INVENTION
ASSIGNMENT OR NON-COMPETITION PROVISION OR BREACH THEREOF CONTAINED IN ANY OTHER
AGREEMENT WITH THE PARENT COMPANY OR THE SUBSIDIARY OR ANY SUCCESSOR TO THE
PARENT COMPANY OR THE SUBSIDIARY.


9.             NO EMPLOYMENT OR SERVICE CONTRACT.  NOTHING IN THIS AGREEMENT IS
INTENDED TO PROVIDE YOU WITH ANY RIGHT TO CONTINUE TO PROVIDE SERVICES TO THE
SUBSIDIARY IN ANY CAPACITY FOR ANY PERIOD OF SPECIFIC DURATION OR INTERFERE WITH
OR OTHERWISE RESTRICT IN ANY WAY YOUR RIGHTS OR THE RIGHTS OF THE SUBSIDIARY,
WHICH RIGHTS ARE HEREBY EXPRESSLY RESERVED BY EACH, TO TERMINATE YOUR SERVICES
AT ANY TIME FOR ANY REASON OR NO REASON WHATSOEVER, WITH OR WITHOUT CAUSE.


10.           SURVIVAL.  THE RESPECTIVE OBLIGATIONS OF, AND BENEFITS AFFORDED
TO, THE PARENT COMPANY, THE SUBSIDIARY AND YOU WHICH BY THEIR EXPRESS TERMS OR
CLEAR INTENT SURVIVE TERMINATION OF YOUR EMPLOYMENT WITH THE SUBSIDIARY OR
TERMINATION OF THIS AGREEMENT, AS THE CASE MAY BE, WILL SURVIVE TERMINATION OF
YOUR EMPLOYMENT WITH THE SUBSIDIARY OR TERMINATION OF THIS AGREEMENT, AS THE
CASE MAY BE, AND WILL REMAIN IN FULL FORCE AND EFFECT ACCORDING TO THEIR TERMS.


11.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED OTHER THAN IN A WRITING SIGNED BY YOU, THE PARENT COMPANY
AND THE SUBSIDIARY.  NO WAIVER BY ANY PARTY TO THIS AGREEMENT AT ANY TIME OF ANY
BREACH BY ANOTHER PARTY OF ANY PROVISION OF THIS AGREEMENT WILL BE DEEMED A
WAIVER OF ANY OTHER PROVISIONS AT THE SAME OR AT ANY OTHER TIME.  THIS AGREEMENT
REFLECTS THE FINAL AND COMPLETE AGREEMENT OF THE PARTIES AND SUPERSEDES ALL
PRIOR AND SIMULTANEOUS AGREEMENTS WITH RESPECT TO THE SUBJECT MATTER HEREOF,
INCLUDING WITHOUT LIMITATION ANY CHANGE IN CONTROL OR SIMILAR AGREEMENT BETWEEN
ANY PAST, CURRENT OR FUTURE AFFILIATE OF THE PARENT COMPANY OR THE SUBSIDIARY
AND YOU.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF ANY JURISDICTION).  THE INVALIDITY OR UNENFORCEABILITY OF ALL OR
ANY PART OF ANY PROVISION OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE REMAINDER OF SUCH PROVISION OR OF ANY OTHER PROVISION OF
THIS AGREEMENT.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF
WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE
AND THE SAME INSTRUMENT.

5


--------------------------------------------------------------------------------




If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

Sincerely,

ev3 Inc.

 

 

 

By:

/s/ James M. Corbett

 

 

 

Name: James M. Corbett

 

 

Title: President and CEO

 

 

 

 

 

 

 

ev3 Endovascular, Inc.

 

 

 

 

By:

/s/ Patrick D. Spangler

 

 

 

Name: Patrick D. Spangler

 

 

Title: Vice President and CFO

 

 

 

 

 

Agreed to and Accepted as of this 22nd day of September,

2006.

 

 

 

/s/ Dale A. Spencer

 

 

 

 

 

Dale A. Spencer

 

 

6


--------------------------------------------------------------------------------